 434DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 470, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of Americaand H.Perilstein Glass Company and Local 1166,Glassworkers of Philadelphia and Vicinity,Interna-tional Brotherhood of Painters and Allied Trades.'Case 4-CD-254December 6, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, JENKINS, ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by H. Perilstein Glass Company, hereincalled the Employer, under Section 8(b)(4)(D) of theAct. The charge alleges, in substance, that Local 470,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, herein calledTeamsters, coerced and restrained the Employer bythreatening to engage in and thereafter engaging in awork stoppage in order to force or require theEmployer to assign particular work to members ofTeamsters rather than to members of Local 1166,,Glassworkers of Philadelphia and Vicinity, Interna-tional Brotherhood of Painters and Allied Trades,herein called Glassworkers. Duly scheduled hearingswere held on July 14, July 28, and August 4, 1971, atPhiladelphia, Pennsylvania, before Hearing OfficerAlfred Vitarelli. All parties appeared at the hearingand were afforded a full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence on the issues. Thereafter, briefs were filed bythe Employer, Teamsters, and Glassworkers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor ,Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearings and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the entire recordin this proceeding, including the briefs, and herebymakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer is engaged in the fabrication, warehousing,and distribution of glass at its Philadelphia, Pennsyl-vania, facility, as well as at other of its facilities whichit operates in various cities of the United States, that1The name of this party, which intervened on the basis of its collective-bargaining relationshipwith H Penistein Glass Company, appears asduring the past year its totalsalesexceeded $500,000,and that during thissameperiod, it has shipped goodsvalued in excess of $500,000 from its Philadelphia,Pennsylvania, plant to points located outside theCommonwealth of Pennsylvania. The parties furtherstipulated, and we find, that the Employer is engagedin commerce withinthe meaningof Section 2(6) and(7) of the Act. We further find that it will effectuatethe policies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Teamstersand Glassworkers are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA.The Background FactsThe Employer has 20 locations throughout thecountrywhere it is engaged in the business offabricating, warehousing, distributing, and installingflat-glass products. Its Philadelphia, Pennsylvania,plant only is involved in the instant dispute whichconcerns the operation of a forklift utilized in loadingand unloading raw and finished materials andproducts onto and from trucks, and transporting suchmaterials and products on, to, from, and inside theEmployer's dock, warehouse, and plant. At the timeof the dispute, and for 33 years prior thereto, theEmployer was bound by collective-bargaining agree-ments with both Teamsters, which represents theEmployer's drivers, and Glassworkers, which repre-sents all of the Employer's inside glassworkers exceptglaziers.With respect to the instant dispute, the record showsthat from 1937 to 1968, the Employer had no loadingplatform at its plant, which was divided by a publicthoroughfare, and that the work of loading andunloading trucks was performed in and about the citystreets, firstmanually and, since the mid-1940's, byforklift.Glassworkers,who theretofore had per-formed this work manually, were then assigned theforklift to perform not only this particular work, butalso all forklift work within the Employer's plant.Undesignated members of Glassworkers continued toperform the foregoing work until August 1958, whenthe Employer specifically assigned the outside forkliftwork to Glassworkers member Davis in order toprovide him with -a job. At or about this same time,Teamsters demanded the forklift work involved inloading and unloading trucks, arguing that, since theforklift carried a state license tag and was operated oncity streets, such constituted transportation andamended at the hearing.194 NLRB No. 64 LOCAL 470,TEAMSTERS435required a Teamsters driver. The Employer thenreassigned this facet of forklift work to Teamsters,and Davis, who then became a Teamsters member,continued to operate the forklift until his departure in1964. The Employer, however, also allowed Davis toperform forklift work inside the plant because itbecame "annoying"to change from a Teamsters to aGlassworkers operator at the plant door, therebyenlarging its assignment to Teamsters.During the 3 to 4 years after Davis' departure, nospecific individual was assigned to the forklift whichTeamsters continued to operate, both outside andinside the plant, almost exclusively,or at least amajority ofthe time.By or in January 1968, the Employer had consoli-dated its entire Philadelphia operation under oneroof, thereby eliminating both the necessity of usingthe forklift on city streets and the grounds utilized byTeamsters in claiming the work. The Employerthereupon reassigned all forklift operations to mem-bers of Glassworkers. The record shows that suchworkconsumesapproximately 3 hours daily, half ofwhich time is devoted to loading and unloading trucksat the Employer's platform, or dock, and the remain-der to the movement of merchandise inside thewarehouse,themovement of raw material fromstorage areas into cutting or fabricating areas, and themovement of finished products to the washing orpacking departments or storage areas.Shortly thereafter, the parties to the dispute attend-ed a meeting, where, according to Teamsters presi-dent, the dispute was settled through a verbalagreement proposed by the Employer's plant managerproviding that "as long as there was 12 Teamsters onthe payroll, they [Glassworkers ] could operate theforklift.When and if it went down below 12, aTeamster would drive it." This testimony was contest-ed by the Employer's plant manager who stated thathe had presented the foregoing plan at the meeting asan offer only, and that although "there was anacquiescence on the part of all the parties involved,without signing anything, that there would be nofurther course of action. . . . We did not come upwith a resolution in the meetings." Glassworkers vicepresident,who also was at the meeting, stated that, tohis knowledge, the forklift operation was not dis-cussed at the meeting. In any event,on January 25,1968, the Employer reduced its foregoing proposal towriting and submitted it to both Unions in the form ofan undated agreement signed by the Employer.NeitherUnion executed the tendered agreementwhich, Teamsters claim, nevertheless is binding as anoral "gentlemen's agreement,"and which Glasswork-ers characterize as being"veryirregular."Glassworkers continued to perform all forklift workwithout controversy until a teamster was laid off,thereby reducing below 12 the number of Teamstersemployed. Shortly thereafter, on either May 15.or 17,1971,allTeamsters employed by the Employerengaged in a 1-day work stoppage.According to theuncontradicted testimony of the Employer'spresi-dent, TeamstersBusinessAgent McCaffrey told himthat the work stoppage was occasioned by theEmployer's failure to "Keep our word about some-thing," that Teamsters"wanted the forklift work .. .the platform loading, unloading. . . [and] everythingin sight," and that he, McCaffrey,was going to makesure that"he got the forklift and other[undisclosed]things which were in contention."The Employer thenfiled the charges which gave rise to this proceeding.Prior to the commencement of the hearing, howev-er,Teamsters and Glassworkers had submitted theircontroversy to their respective International Unionsfor a joint determination which,these parties agreed,would be binding on them.Because of certainapparently unavoidable delays at the Internationallevel, the dispute still was unresolved as of the time ofthe hearing when Teamsters moved for a continuanceuntil such time as the Internationals rendered adeterminationwhich, thereby, would "voluntarilysettle this matter."Glassworkers agreed to a continu-ance and iterated its agreement to be bound by theInternationals'determination.The Employer, howev-er,while not objecting to a continuance,refused to bebound if the Internationals rendered a determinationwhich "purports to split up the operation of the fork-liftbetween the competing Unions." The HearingOfficer thereupon denied the motion for continuance.B.TheWork in DisputeThe record shows that the work in dispute concernsthe operation of a forklift utilized in loading andunloading raw and finished materials and productsonto and from trucks, and transporting such materialsand products on, to, from, and inside the Employer'sdock, warehouse, and plant. Teamsters specificallydisclaim the assignment of all loading,unloading, andother work unrelated to the forklift.C.Contentions of the PartiesThe Employer contends that the disputed workshould be awarded to members of Glassworkers onthe basis of the Employer's assignment of such workto members of this Union, its past practice, its practiceat its 19 other locations throughout the United States,industry practice within the Philadelphia area, andconsiderations of skill, economy, and efficiency. TheEmployer also contends,in substance and effect, thatits10-year assignment of the disputed work toTeamsters was occasioned by special circumstanceswhich were negated when it consolidated its operation 436DECISIONSOF NATIONALLABOR RELATIONS BOARDand that, even during this period, Teamsters did notoperate the forklift exclusively. The Employer furthercontends that its proposal to award the disputed worktoTeamsters whenever it employed less than 12drivers is legally irrelevant since it was not executedby any of the parties. The Employer also contendsthat,while its bargaining agreements with eachdisputant favors neither, Teamsters reliance on theforegoing proposal as an "unexecuted modification"of its bargaining agreement amounts to an admissionthat its contract, without such modification, does notaward the work to it.Glassworkers urges the Board to assign the disputedwork to its members for substantially the samereasons asset forth by the Employer. Glassworkersalso contends, in substance, that Teamsters relianceon the Employer's oral "offer" to assign the disputedwork to Teamsters whenever less than 12 Teamstersmembers are employed by the Employer indicatesthatTeamsters is not claiming the work on anexclusive basis, or even seriously contending that thework was improperly assigned to Glassworkers, andurgues that this relied-upon ground is an unprece-dented basis on which to predicate an award.Teamsters contends that all of the parties to thedisputehave agreed to a "continuance [of thisproceeding] so that the respective InternationalUnions involved could work to arrange a settlementof the matter." Teamsters further contends that allparties also agreed on the foregoing method ofsettlement, and that these agreements constitute amethod for the voluntary adjustment of the disputewithin the meaning of Section 10(k) of the Act. Basedthereon,Teamsters argues that both the Act andBoard decisions preclude the Board from determiningthe dispute, and that the Board must grant therequested continuance which its Hearing Officererroneously rejected so that the dispute may beadjusted by "the two International Unions involved[which ] are still negotiating toward a settlement...."In like vein, Teamsters argues, in effect, that theparties orally agreed to utilize a teamster on theforkliftwhenever less than 12 Teamsters wereemployed, and that such constitutes "an oral, if notformal, understanding for a settlement of the prob-lem."Alternatively, Teamsters contends that the disputedwork should be assigned to its members on the basis2L & K Contracting Company, Inc.,186NLRB No. 152,SicihanoBrothersInc,185NLRB No. 115;Lathers Union Local 104, The Wood,Wire and Metal Lathers InternationalUnion,AFL-CIO. (The Blaine PettyCompany),186 NLRB No70; Plasterers Local Union No. 79 (SouthwesternConstruction Company),172 NLRB No 77, enforcement denied 440 F 2d174, cert granted U.S3We find no meat in Teamsters contentions that the parties orallyagreed that the disputed work would be reassigned from Glassworkers toTeamsters whenever less than 12 teamsters were on the payroll, and thatsuch agreement constitutes an "oral .understanding for settlement ofof its bargaining agreement and past practice; i.e., the10 years during which itsmembersperformed thework.D.Applicability` of theStatuteBefore the Board may proceed to a determination ofa dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated.As previously set forth, following the layoff of oneof its members, Teamsters, through its business agent,McCaffrey, accused the Employer of failing "to keep[its]word about something," further stated thatTeamsters wanted the forklift work as well as "otherthings which were in contention," and engaged in awork stoppage for the declared purpose of compellingthe Employer to reassign the disputed work to itsmembers.As to Teamsters arguments concerning the authori-ty of the Board to determine this dispute, we haveconsistently held in our 10(k) determinations that theemployer controlling the workassignmentas well asthe rival unions involved comprise the parties to suchdispute, and that all of the partiesmustapprove andenter into a voluntary adjustment procedure in orderto preclude a hearing and determination pursuant tothat section of the Act.2The record affirmatively shows, however, that theEmployer did not either approve or enter into anadjustment proceduresince itsacquiescence in bothTeamsters motion for a continuance and the proposedsettlement procedure was preconditioned on theEmployer's specific refusal to be bound by any joint-union determinationunless itagreed with that determi-nation.We find, therefore, that all of the parties failedto approve and enter into a voluntary adjustmentprocedure, as required by Section 10(k) of the Act. Wefurther find that the Hearing Officer properly deniedTeamsters motion for continuance. Accordingly, wefind that the Board is not precluded from making itsdetermination in this proceeding.3E.Merits oftheDisputeWe shall, in conformity with theJ. A. Jonescaue4the problem"Inasmuch as the record clearly shows that Glassworkers vicepresidentattended the meeting at which the foregoing"agreement"allegedlywas made but was completely unaware of any discussionwhatsoever concerning the forklift, it is apparent that thepartiesdid notenter into the claimed"agreement"for settlement,or an "oral . .understanding for settlement," or that,as is implied in these contentions,the dispute was thusly settled, thereby precluding the necessity of a hearingand a Board determination of the dispute.4 International Association of Machinists,Lodge No. 1743, AFL-CIO (JA Jones ConstructionCompany),135 NLRB 1402. LOCAL 470, TEAMSTERS437and pursuant to the Supreme Court'sC.B.S.decision,5determine in this case presented forresolutionunder Section 10(k) of the Act theappropriate assignment of the disputed work aftertaking into account and balancing all relevant factors.1.Collective-bargainingagreementsAs previously indicated, the Employer and Team-stersare parties to national and local cartagebargainingagreementswhich cover,interalia,"employees used in . . . forklift . . . work," andwhich also set forth the pay rates for such classifica-tion.The Employer's bargaining agreement withGlassworkerscoversemployeesengagedin"fabricating, jobbing and handling of glass." While itisarguable that the specific language of Teamstersagreement is a factor favoring an award to Teamsters,the actualities show that Teamsters neither performedthe disputed work subsequent to the effective date ofits agreements, nor relied on those agreements when,over a year later, it claimed the work on the basis of anonbinding "oral . . . understanding" which it laterrefused to execute when reduced to writing. Converse-ly, the absence of specific language in Glassworkersagreement indicating that a forklift was to be utilizedby its members in their "handling of glass" does notnegate the fact that they, in fact, performed that workwith that machine, despite Teamsters agreements. Inview of the foregoing, it appears that the respectiveagreementsmerely corroborate the claims of thedisputants and do not clearly and uniformly favor ordisfavor either labor organization.2.Skill, efficiency, and economyThere is nothing in the record to indicate thatmembers of the competing labor organizations cannotperform the disputed work with equal skill. Thatwork, however, consumes only 3 hours daily and isincluded within the tasks performed by Glassworkers.In addition,Teamsters agreement provides thatemployees who either are called in or start to workshall be paid for 8 hours. In view of the foregoing, anaward of the work to Teamsters not only couldrequire the Employer to utilize or hire additionalunnecessary employees, but also would impair theefficient use of its manpower (particularly if theemployee assigned this work was restricted to thisoperation), increase its operating costs, and affect theflexibility and economy of its operation.5N L R B vRadio&Television Broadcast Engineers Union, Local 1212,ElectricalWorkers (Columbia Broadcasting System),364 U S. 5736We note further in this regard that the Employer's assignment of thework to Teamsters members was predicated on Teamsters claim that the3.The Employer'spreferenceand companyand area practiceThe Employer strongly favors an award to itsemployees who are members of Glassworkers. Theindustrial practice within the Employer's Philadelphiaarea of operation as well as its practice at its 19 otherlocations throughout the United States also favors anaward to those members.The record shows in this regard that, in thePhiladelphia area, members of Teamsters employedby glass companies perform forklift operations for afew concerns which utilize forklifts on the waterfront,and for a company whose forklift operations areconducted on city streets, as the Employer's once was.Beyond the foregoing, Teamsters introduced virtuallyno evidence of area practice. The Employer andGlassworkers, on the other hand, offered evidenceshowing that, except as noted above, only members ofGlassworkers perform the disputed work at six areaglass companies which are comparable to, or larger insize than, the Employer, and that historically, onlythose members have performed this work at some ofthose concerns. In addition, undisputed testimony inthe Employer's behalf indicates that only Glasswork-ersmembers perform the work at the Employer's 19other locations.In view of the foregoing, and considering further thefact that members of Glassworkers performed thedisputedwork for 12 years prior and 3 yearssubsequent to the 10-year period during whichTeamsters members performed it, it would appearthat the period of Teamsters performance does notconstitute an established Employer practice favorabletoTeamsters and is an exception to establishedindustry practice within the areas It appears, there-fore, that within the context of the proffered evidence,the foregoing factors favor an award to members ofGlassworkers.ConclusionHaving considered all pertinent factors presentherein,we conclude that employees represented byGlassworkers are entitled to perform the work indispute. In making this determination, we are assign-ing the disputed work to the employees of theEmployer who are represented by Glassworkers, butnot to that Union or its members. Our presentdetermination is limited to the particular controversywhich gave rise to this proceeding.operationof the forklift on city streetsinvolved transportation,and that itsassignment of the work terminated when its reasons for claimingthe workterminated 438DECISIONSOF NATIONALLABOR RELATIONS BOARDDETERMINATION OF DISPUTEto employees employed by H. Perilstein GlassCompany who are represented by Local 470, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 470, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, shall notify theRegional Director for Region 4, in writing, whether ornot it will refrain from forcing or requiring H.PerilsteinGlass Company, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute to employees employed by H. Perilstein GlassCompany who are represented by Local 470, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, rather than toemployees employed by H. Perilstein Glass Companywho are represented by Local 1166, Glassworkers ofPhiladelphia and Vicinity, International Brotherhoodof Painters and Allied Trades.Pursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardhereby makes the following determination of dispute:1.Employees employed by H. Perilstein GlassCompany who are represented by Local 1166,Glassworkers of Philadelphia and Vicinity, Interna-tional Brotherhood of Painters and Allied Trades, areentitled to perform the work of operating the forkliftutilized in loading and unloading raw and finishedmaterials and products onto and from trucks, andtransporting such products on, to, from, and insidethe Employer's dock, warehouse, and plant.2.Local 470, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers ofAmerica, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or require H.Perilstein Glass Company to assign such forklift work